 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON

 9    SUZANNE and JAMES EYRING, husband                No. 2:19−cv−01104−DWC
      and wife,
                                                        STIPULATION AND ORDER OF
10
                            Plaintiffs,                 DISMISSAL WITH PREJUDICE AND
             v.                                         WITHOUT FEES AND COSTS
11

      INTERLOCK INDUSTRIES, INC., a                     (Clerk’s Action Required)
12
      Washington Corporation, AMERICAN
13    FAMILY INSURANCE CO., a Wisconsin
      Corporation,
14
                            Defendants.
15

16                                        I.   STIPULATION

17          Plaintiffs SUZANNE and JAMES EYRING and Defendants INTERLOCK

18   INDUSTRIES, INC., and AMERICAN FAMILY INSURANCE CO., by and through their

19   respective counsel of record, and pursuant to FRCP 41, stipulate that all of the claims asserted

20   in this action have been fully settled, resolved, or compromised and that an Order may be

21   entered dismissing the action with prejudice and without an award of costs or attorney’s fees

22   to any party.

23          ///


     No. 2:19−cv−01104−DWC                                           COLE | WATHEN | LEID | HALL, P.C.
                                                                       1505 WESTLAKE AVE. N., STE. 700
     STIPULATION AND ORDER OF DISMISSAL - 1                             SEATTLE, WASHINGTON 98109
                                                                      (206) 622-0494/FAX (206) 587-2476
 1
          DATED this 25th day of September, 2019.
 2
                                            COLE | WATHEN | LEID | HALL, P.C.
 3                                          s/ Rory W. Leid, III
                                            Rory W. Leid, WSBA #25075
 4
                                            s/ Christopher J. Roslaniec
 5                                          Christopher J. Roslaniec, WSBA #40568
                                            Attorneys for Defendant American Family
 6                                          1505 Westlake Ave N, Ste 700
                                            Seattle, WA 98109
                                            Tel: (206) 622-0494 | Fax: (206) 587-2476
 7                                          rleid@cwlhlaw.com | croslaniec@cwlhlaw.com

 8                                          CLOUTIER ARNOLD ORTEGA, PLLC

 9                                          s/ Reuben Ortega (per email authorization)
                                            Reuben Ortega, WSBA #42470
10                                          Attorneys for Plaintiffs
                                            2701 First Avenue, Suite 200
11                                          Seattle, WA 98121
                                            T : 206 866 3230
12                                          reuben@CAOteam.com

13                                          MCCAFFERTY & STEINMARK PLLC

                                            s/ Frank Steinmark (per email authorization)
14
                                            Frank Steinmark, WSBA #23056
                                            Attorney for Defendant Interlock Industries, Inc.
15
                                            12535 15th Ave NE, Ste 210
                                            Seattle, WA 98125
16
                                            206/728-0260
                                            fjs@mccaffertysteinmark.com
17

18

19

20

21

22

23


     No. 2:19−cv−01104−DWC                                     COLE | WATHEN | LEID | HALL, P.C.
                                                                 1505 WESTLAKE AVE. N., STE. 700
     STIPULATION AND ORDER OF DISMISSAL - 2                       SEATTLE, WASHINGTON 98109
                                                                (206) 622-0494/FAX (206) 587-2476
 1
                                            II.    ORDER
 2
            Based upon the above Stipulation of the parties, it is hereby ORDERED, that this
 3
     action is dismissed with prejudice and without costs or attorney fees to any party.
 4
            DATED at this 1st day of October, 2019.
 5

 6                                                                A
                                                                  Robert S. Lasnik
 7                                                                United States District Judge
 8
     Presented by:
 9
     COLE | WATHEN | LEID | HALL, P.C.
10
     s/ Rory W. Leid, III
11   Rory W. Leid, WSBA #25075

     s/ Christopher J. Roslaniec
12   Christopher J. Roslaniec, WSBA #40568
     Attorneys for Defendant American Family
13   303 Battery Street
     Seattle, WA 98121-1419
14   Tel: (206) 622-0494 | Fax: (206) 587-2476
     rleid@cwlhlaw.com | croslaniec@cwlhlaw.com
15
     Approved:
16   CLOUTIER ARNOLD ORTEGA, PLLC
17   s/ Reuben Ortega (per email authorization)
     Reuben Ortega, WSBA #42470
18   Attorneys for Plaintiffs
     2701 First Avenue, Suite 200
19   Seattle, WA 98121
     T : 206 866 3230
20   reuben@CAOteam.com

21

22

23


     No. 2:19−cv−01104−DWC                                            COLE | WATHEN | LEID | HALL, P.C.
                                                                        1505 WESTLAKE AVE. N., STE. 700
     STIPULATION AND ORDER OF DISMISSAL - 3                              SEATTLE, WASHINGTON 98109
                                                                       (206) 622-0494/FAX (206) 587-2476
 1   MCCAFFERTY & STEINMARK PLLC

 2   s/ Frank Steinmark (per email authorization)
     Frank Steinmark, WSBA #23056
 3   Attorney for Defendant Interlock Industries, Inc.
     12535 15th Ave NE, Ste 210
 4   Seattle, WA 98125
     206/728-0260
 5   fjs@mccaffertysteinmark.com

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     No. 2:19−cv−01104−DWC                               COLE | WATHEN | LEID | HALL, P.C.
                                                           1505 WESTLAKE AVE. N., STE. 700
     STIPULATION AND ORDER OF DISMISSAL - 4                 SEATTLE, WASHINGTON 98109
                                                          (206) 622-0494/FAX (206) 587-2476
